Citation Nr: 1039889	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-16 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for cancer of the tongue, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Beth G. Cole, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had verified active service from February 1975 to 
July 1981.  He was also certified as having thirteen years, six 
months, and twenty-six days of prior service, including in 
Vietnam from October 1968 to October 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 RO rating decision of the Columbia, 
South Carolina Regional Office (RO) that denied service 
connection for cancer of the tongue, to include as due to Agent 
Orange exposure.  The appeal was later transferred to the Newark, 
New Jersey Regional Office (RO).  In March 2007, the Board 
remanded this appeal for further development.  

In September 2008, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained in 
October 2008.  In November 2008, the Veteran and his attorney 
were provided with a copy of the VHA opinion.  In January 2009, 
additional evidence was submitted in response by the Veteran and 
his attorney.  

In a February 2009 decision, the Board denied the Veteran's 
claim.  The Veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  In 
apparently March 2010, the parties (the Veteran and the VA 
Secretary) filed a joint motion which requested that the Board's 
decision be vacated and remanded.  A March 2010 Court Order 
granted the motion.


FINDING OF FACT

The Veteran's cancer of the tongue was not present during service 
or for many years thereafter, and was not caused by any incident 
of service including Agent Orange exposure.  



CONCLUSION OF LAW

Cancer of the tongue was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2002, a rating 
decision in July 2003, a statement of the case in March 2004, a 
supplemental statement of the case in April 2005, a supplemental 
statement of the case in May 2005, another supplemental statement 
of the case in May 2005, and a supplemental statement of the case 
in July 2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, and the responsibilities of the parties in 
obtaining the evidence.  The Board finds that any defect with 
regard to the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim with an adjudication of the claim by the 
RO subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in a December 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  VA has also 
obtained medical examinations and a VHA opinion in relation to 
this claim.  Thus, the Board finds that VA has satisfied both the 
notice and duty to assist provisions of the law.  

Analysis

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," may be granted if manifest 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such service 
to certain herbicide agents (e.g., Agent Orange).  In the case of 
such a veteran, service incurrence for the following diseases 
will be presumed if they are manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform diseases 
consistent with chloracne, type 2 diabetes, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and sub-acute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, and trachea), and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Veteran contends that he has cancer of the tongue that is 
related to service, to include as due to Agent Orange exposure in 
Vietnam.  

As noted above, the Veteran had verified active service from 
February 1975 to July 1981.  He was also certified as having 
thirteen years, six months, and twenty-six days of prior service.  
A February 2006 response from the National Personnel Records 
Center indicated that the Veteran had service in Vietnam from 
October 1968 to October 1969.  

The Veteran's service medical records show no complaints, 
findings, or diagnoses of cancer of the tongue, throat, or neck.  

The first post-service evidence of record of any possible cancer 
of the tongue is in March 2000, decades after the Veteran's 
separation from service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).  

A March 2000 treatment entry from H. Daub, M.D., noted that the 
Veteran had a left swollen gland.  The assessment included neck 
mass, possible blocked saliva gland.  

A March 2000 report from South Jersey Imaging Associates, P.A., 
noted that the Veteran's palpable mass in the left neck was 
studied by ultrasound and that there were actually two discrete 
cystic masses.  It was reported that debris was noted which did 
move within the cysts and that no vascular flow was identified.  
The report indicated that the smaller mass measured 1.25 cm by 
1.2 cm and that the larger one measured 3 cm in each dimension.  

An April 2000 statement from D. G. Ansel, M.D., indicated that 
the Veteran had been a non-smoker since 1976 and that in March 
2000, he developed a left neck mass not associated with any 
symptoms.  It was noted that an ultrasound of the neck showed two 
discrete cystic masses.  Dr. Ansel also reported that there 
appeared to be an extensive tumor of the left superglottis 
extending into the pyriform and vallecula.  

A May 2000 tissue examination report from Memorial Hospital of 
Burlington County indicated that a specimen from the Veteran's 
left tongue base showed fragments of a squamous cell polyp with 
no evidence of dsyplasia or carcinoma.  

A June 2000 statement from L. S. Ariaratnam, M.D., noted an 
impression of carcinoma of the tongue Stage T2, N1, M0.  A 
December 2000 statement from L. B. Holt., M.D., noted that the 
Veteran was diagnosed with squamous cell carcinoma of the head 
and neck after developing a left neck node.  It was noted that he 
underwent initial biopsy and subsequently received treatment with 
accelerated hyperfractionated irradiation protocol.  The 
impression included left base of the tongue cancer with left neck 
metastasis, status post biopsy and radiation therapy.  

A December 2000 statement from C. D. Cunningham, M.D., noted that 
the Veteran's problem began the previous summer when he developed 
a mass in the left neck.  It was reported that a work-up revealed 
squamous cell carcinoma involving the left base of the tongue and 
tonsillar area with neck metastasis.  

Subsequent private and VA treatment records show continued 
treatment.  The Veteran and his attorney have submitted several 
statements from R. D. Carlson, M.D., in support of his claim.  
There are also several VA physician opinions of record that hold 
views contrary to those of Dr. Carlson.  The Board has carefully 
considered all these records and discusses them below.  

The Veteran underwent a VA respiratory diseases examination in 
January 2003.  The assessment was cancer of the pharynx 
considered to be an Agent Orange related tumor.  

A May 2003 opinion from a VA physician noted that the Veteran was 
provided an examination in January 2003 and that she was giving 
an additional opinion regarding the association of the Veteran's 
pharynx and base of the tongue cancer which was diagnosed in 
2000.  The physician indicated that currently only respiratory 
cancers, which included cancer of the lungs, bronchus, larynx, 
and trachea were presumed to have resulted from exposure to 
herbicides such as Agent Orange and that, at that time, there was 
no additional information on Agent Orange exposure and pharynx 
and base of the tongue cancers.  

An August 2003 statement from Dr. Carlson noted that the Veteran 
was treated for cancer of the base of the tongue and that he was 
now three years out and regarded as cured at duration.  It was 
reported that the Veteran had applied for benefits associated 
with Agent Orange exposure from his service days in Vietnam, and 
that his claim was denied because it was not one of the listed 
types of tumors which included cancer of the larynx.  Dr. Carlson 
stated that the larynx was, in fact, two centimeters away from 
the site of the Veteran's tumor and that he believed that some of 
the exposures may have been the same.  Dr. Carlson indicated that 
he did not know the data to be able to say that cancer of the 
tongue base was specifically found not to be associated, or 
whether there was simply enough evidence to make a strong 
connection.  Dr. Carlson stated that "[he] thought given its 
location, 'there [was] at least a reasonable suspicion that there 
[was] an association for him."  

In an October 2003 statement, the same VA examiner who conducted 
the January 2003 VA respiratory diseases examination noted that 
the Veteran was evaluated by a VA physician of the Otorhinology 
Department who determined that Agent Orange was not related to 
cancer of the base of the tongue.  The examiner stated that while 
he had evaluated the Veteran in January 2003, and stated at that 
time that it was related, such was an erroneous conclusion.  The 
examiner reported that he discussed the case and reviewed the 
claims file with Dr. K.A., the head of hematology and oncology at 
that VA facility, and that such physician agreed totally with the 
May 2003 VA physician that there was no relationship between 
Agent Orange exposure and cancer of the base of the tongue.  

In a May 2005 statement, Dr. Carlson indicated that the Veteran 
was exposed to Agent Orange during his military years in Vietnam 
and that he believed the exposure was a major etiologic factor in 
his cancer.  Dr. Carlson noted that the most important factor in 
cancers of the head, neck, larynx, and hypolarynx (including the 
tongue bases), particularly, was tobacco smoking.  Dr. Carlson 
stated that the Veteran had not smoked in fourteen years before 
his diagnosis.  Dr. Carlson went on to discuss epidemiologic 
studies and referred to previous Board decisions.  Dr. Carlson 
stated that "as a result, tongue base cancers and larynx cancers 
should be regarded as distinctly possible results of Agent 
Orange".  Dr. Carlson further commented that "it [was] likely 
as not that exposure to Agent Orange during service in Vietnam be 
regarded as the cause of the cancer of the tongue base."  In 
another May 2005 statement, Dr. Carlson reported that it had come 
to his attention that the Veteran had actually not smoked for 
twenty-four years.  Dr. Carlson stated that his conclusion stood 
strengthened.  He stated that the Veteran's "cancer [was] more 
likely than not to be the result of Agent Orange exposure."  

In a February 2007 statement, Dr. Carlson noted that there was 
ample evidence that respiratory cancers were strongly associated 
with exposure to Agent Orange.  It was reported that the 
Veteran's cancer was technically categorized as a tumor of the 
tongue base, formally part of the oropharynx, and thus not 
(technically) part of the respiratory tract.  Dr. Carlson 
remarked that such distinction in the Veteran's case was without 
merit.  Dr. Carlson again went on to refer to medical texts.  Dr. 
Carlson stated that "it was [his] strong conviction that [the 
Veteran's] cancer should be accounted as a respiratory tract 
cancer, given the intermediate nature of tongue base cancers in 
general (. . . intermediate between pharyngeal and respiratory 
tract) and, particularly for him, the immediate proximity of his 
cancer to the airway itself.  Inspired carcinogens might be 
logically expected to accumulate along the glossoepiglottic fold 
by virtue of turbulent airflow, increasing the risk of cancer 
development."  

A June 2007 VA physician's opinion indicated that Dr. Carlson, 
the Veteran's physician, wrote a note stating that squamous cell 
carcinoma of the base of the tongue should be considered part of 
the respiratory tract because of reasons related to anatomic 
behavior of that area compared to other areas of the tongue.  The 
VA physician stated that while that opinion was interesting and 
appeared to have significant rationale, it was nonetheless 
speculation on Dr. Carlson's part.  The physician noted that 
"tumor registry of the Agent Orange program does not recognize 
the tongue in terms of causing cancer secondary to herbicide.  
The physician stated that in his opinion, he "cannot state with 
any degree of certainty that the squamous cell carcinoma of the 
tongue [was] related to Agent Orange exposure."  

A subsequent November 2007 statement from Dr. Carlson essentially 
reviewed his previous argument.  Dr. Carlson stated that he 
believed that the Veteran's tumor "[had] a reasonable likelihood 
of having been caused, at least in part, by his exposure to Agent 
Orange."  

An October 2008 VHA opinion was provided by a hematology/oncology 
physician.  The physician discussed the Veteran's medical history 
in great detail.  The physician indicated that "it was his 
opinion that the Veteran's cancer of the base of the tongue [was] 
not causally related to his Agent Orange exposure by a 50 percent 
or greater probability."  The physician stated that while an 
otolaryngologist (ENT) might better suited to offer an opinion on 
the oncoanatomy as it relates to the site of origin for a cancer 
arising near the base of the tongue, medical oncologists rely on 
the American Joint Committee on Cancer (AJCC) Cancer Staging 
Manual to delineate the state of a head and neck cancer for 
treatment options.  The physician indicated that, historically, 
different primary sites in head and neck cancers were determined 
by the type of mucosa present in the biopsy specimen.  It was 
noted that stratified squamous epithelium covers the upper 
digestive tract (oral cavity and tongue, oropharynx, and 
hypopharynx) whereas ciliated columnar and psuedocolumnar 
epithelium comprise the upper respiratory system (nasopharynx, 
supraglottic, and subglottic larynx).  The physician reported 
that the staging manual generally placed the base of the tongue 
in the oropharynx region in head and neck primary cancers.  

The physician stated that they must rely on experts to evaluate 
the epidemiological data and retrospective case studies to 
determine causative factors in carcinogenesis.  The physician 
indicated that while sympathetic to veterans who develop cancers 
associated to Agent Orange exposure, individual physicians could 
not assume any causal relationship to the development of cancer 
and a history of exposure to a potential carcinogen without the 
backing of a consensus opinion in the scientific community.  The 
physician reported that the ongoing assessment of Agent Orange 
exposure and the subsequent development of medical conditions, 
including cancer, was such an example.  The physician then listed 
multiple medical treatises and reports addressing the association 
between Agent Orange and certain cancers.  

The physician reported that the AJCC staging manual placed the 
base of the tongue in the oropharynx region in head and neck 
cancers.  The physician stated that the Veteran's poorly 
differentiated squamous carcinoma likely arose from the 
stratified squamous epithelium which covered the upper digestive 
tract, placing it in the "limited/suggestive evidence of no 
association" category of Agent Orange exposure and cancer as 
determined by the Institute of Medicine.  The physician concluded 
with the statement:  "[t]herefore, I do not believe this 
Veteran's cancer is causally related to his Agent Orange exposure 
by a 50 percent or greater probability since there is no data to 
support such a link."  

The physician commented that regarding the opinion of Dr. Carlson 
as to an anatomical relationship between the upper digestive 
tract and upper respiratory system by proximity, he agreed that 
such was speculation on his part since the histology of the 
mucosa was how they differentiated the digestive from the 
respiratory system.  The physician remarked that if Dr. Carlson 
was merely trying to form an association of inhaled toxins to 
carcinogenesis of structures of the neck, then he agreed the 
tissue type was irrelevant to the overall exposed area.  It was 
noted that perhaps Dr. Carlson was suggesting a variant on the 
two-hit hypothesis in carcinogenesis as described in 1971 by Dr. 
Alfred Knudson.  The physician indicated that Dr. Knudson 
proposed the two-hit hypothesis to explain the early onset at 
multiple sites in the body of an inherited form of cancer called 
hereditary retinoblastoma.  It was reported that inheriting one 
copy of a damaged gene present in every cell in the body was not 
sufficient to enable the Veteran's cancer to develop.  The 
physician indicated that a second hit (or loss) to the good copy 
in the gene pair could occur somatically, though, producing 
cancer.  The physician stated that it was interesting to 
speculate on the factors leading to head and neck cancer in 
Vietnam Veterans, and whether genetics, tobacco use, and/or Agent 
Orange exposure might have a synergistic carcinogenic effect.  
The physician indicated that, nonetheless, that relationship had 
not been verified since there had been no link found associating 
digestive system cancers to Agent Orange exposure.  

In a January 2009 statement, Dr. Carlson indicated that he had 
reviewed the October VHA opinion and that the physician carefully 
and accurately recounted the details of the Veteran's cancer and 
the correspondence regarding his claim for benefits.  Dr. Carlson 
stated that, as he had previously written, the argument on the 
Veteran's behalf is not that his base of the tongue tumor fits 
the listing of respiratory cancers accepted as associated with 
Agent Orange exposure.  Dr. Carlson stated that the tongue base 
was not normally included in the lists of respiratory tract 
tumors and that such was not the issue.  

Dr. Carlson reported that it was his contention that the Veteran 
had no other risk factors for tongue base cancers and that by 
virtue of its location and proximity to the respiratory tract 
(his tumor was immediately adjacent to the epiglottis which was 
so designated), Agent Orange was a significant contributing 
etiologic factor in his cancer to a reasonable degree of medical 
certainty.  Dr. Carlson indicated that he stood by his previous 
arguments and conclusions which were outlined by the VHA 
physician.  Dr. Carlson noted that the VHA physician acknowledged 
that his expertise was not in the specific anatomy of the airway 
and linked adjacent structures.  It was reported that such 
anatomy was the issue in this case.  Dr. Carlson stated that he 
would frame his argument further that the exposure of an 
individual to inhaled carcinogens, whether tobacco smoke or Agent 
Orange, will affect the tongue base by its very location.  Dr. 
Carlson remarked that smoking was a well recognized risk factor 
for tongue base cancer and that, indeed, it was by far the 
greatest risk factor.  Dr. Carlson indicated that since the 
exposure to smoke occurs as it passes the base of the tongue (and 
perhaps dissolved in secretions), inhaled carcinogens clearly 
contribute to tongue base cancer.  Dr. Carlson stated that to 
deny that inhaled Agent Orange would similarly affect the tongue 
base seemed to be a distinction without a difference.  Dr. 
Carlson commented that "[he] remained convinced that Agent 
Orange [was] the cause of [the Veteran's] cancer."  

In a May 2009 statement, Dr. Carlson reported that he had 
reviewed the Veteran's entire claims file, as well as the various 
medical reports and opinions contained in the February 2009 Board 
decision.  Dr. Carlson stated that he had also reviewed the 
following: his records from his acquaintance with the Veteran 
leading to the biopsy of his cancer in June 2000 and subsequent 
radiation therapy; post-treatment records from Myrtle Beach South 
Carolina where the Veteran moved for two years; and the report 
(not based on an examination) from a VA physician dated in 2003.  
Dr. Carlson remarked that his opinions remained the same and were 
not speculative as suggested by the October 2008 VHA opinion from 
an oncologist, but were based upon sound medical practice, his 
treatment of the Veteran, and upon his expertise and specialty in 
those types of diseases.  

Dr. Carlson stated that as he has written previously, the issue 
finally came down to a cancer in an area directly adjacent to the 
airway (please note that the initial computed tomography (CT) 
scan showed it to extend into the aryepiglottic fold, a part of 
the larynx) and which is therefore subject to the selfsame 
environmental carcinogens as the larynx itself, i.e., tobacco, 
Agent Orange, and the like.  Dr. Carlson commented that this view 
had been his refrain all along and that he remained convinced 
that "the [Veteran's] cancer [was] more likely than not the 
result of Agent Orange exposure."  

Dr. Carlson stated that the VHA physician was a medical 
oncologist, rather than an otolaryngologist.  Dr. Carlson stated 
that, accordingly, the VHA physician based his opinion on: (1) 
the AJCC classification; (2) the differences in histiology 
between airway mucosa and digestive track mucosa; and (3) the 
epidemiologic data.  Dr. Carlson stated that the first basis was 
by any account a simple and very coarse method of distinguishing 
cancers and scarcely accounted for the great variety among 
tumors.  It was noted that the AJCC classification was a useful 
tool for handling large amounts of data for comparative purposes, 
but less valuable in evaluating patients individually.  Dr. 
Carlson indicated that the second basis of the VHA physician's 
opinion was a difference of very little consequence, as tongue 
based tumors and laryngeal tumors were all squamous tumors and 
they arose from the surface membrane.  Dr. Carlson stated that 
the treatments used were not different in any way between the two 
loci, reinforcing the argument of their identity in behavior.  
Dr. Carlson reported that such distinction was without any 
difference in the Veteran's case.  Dr. Carlson indicated that the 
tongue base, by virtue of its location immediately adjacent to 
the larynx and its equal role as margin of the respiratory 
pathway, was more an airway organ than a digestive one, at least 
its surface, which was the site of concern in the Veteran's case.  

Dr. Carlson further indicated that the final basis of the VHA 
physician opinion, the use of prior epidemiological information 
also presented logical limitations.  Dr. Carlson indicated that 
the NAS report indicated that the tongue was not included as an 
Agent Orange malignancy not because it had not been found to be 
etiologically related, but because there was insufficient 
evidence to find that it was related.  

In evaluating the probative value of competent medical evidence, 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is the 
province of the Board.  It is not error for the Board to favor 
the opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons or bases.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In February 2009, the Board denied the Veteran's claim.  As noted 
in the INTRODUCTION above, this matter is now returned to the 
Board following a joint motion and March 2010 Order from the 
Court.  The Board observes that the joint motion indicated that 
the Board in its February 2009 decision did not provide adequate 
reasons or bases for its preference for the October 2008 VHA 
opinion over the multiple opinions submitted by Dr. Carlson.  The 
joint motion also noted that the Board did not specifically 
discuss the Court's holding in Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the mere statement that one physician did or did 
not have access to a claims file is of little use in providing 
adequate reasons or bases for a decision where the Board fails to 
explain what information in the claims file was important and 
necessary for a competent and persuasive medical opinion).  The 
Board notes that, in this case, there are multiple medical 
opinions of record, some more probative than others, as well as 
three extensive volumes of medical evidence.  The Board observes 
that without a review of the claims file in this case, an 
examiner is unable to review the positive and negative opinions 
of record addressing the etiology of the Veteran's cancer of the 
tongue, as well as the Veteran's medical history, and thereby 
provide a fully informed opinion.  See also Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

Here, the first indication from Dr. Carlson that he reviewed the 
entire claims file was not shown until a May 2009 statement, 
received months after the February 2009 Board decision that 
considered this a factor in weighing the medical opinions of 
record.  As it is clear that Dr. Carlson has reviewed the 
relevant evidence in the file, VA will no longer raise this as a 
concern. 

The Board too has considered all the medical evidence in the 
claims file.  Upon review of this evidence, and after weighing 
the opinions on file, it is clear that the weight of the evidence 
is against the Veteran's claim.  

First and foremost, the file contains statements from only one 
doctor, Dr. Carlson, supporting the claim.  Conversely, the file 
contains opinions from no less than four different doctors that 
weigh against the Veteran's claim that his tongue cancer is 
related to exposure to Agent Orange.  

While VA physician, Dr. JB, assessed "Cancer of the pharynx 
considered to be an Agent Orange related tumor" after 
examination in January 2003, he subsequently changed his 
assessment and indicated that the January 2003 view "was an 
erroneous conclusion".   As explained in his October 2003 
examination report, Dr. JB changed his assessment after 
considering the opinions of two other VA physicians.  On the 
October 2003 report, it is noted that Dr. JB reported that Dr. M. 
of the Otorhinology Department evaluated the Veteran (in May 
2003) and determined that Agent Orange is not related to cancer 
of the base of the tongue.  Dr. JB also indicated that he 
discussed the case and reviewed the claims file with Dr. KA, Head 
of Hematology Oncology.  Dr. KA agreed with Dr. M. in concluding 
"that there is no relationship between Agent Orange exposure and 
cancer of the base of the tongue."

In the May 2003 opinion referred to in the paragraph above, Dr. M 
noted that currently only respiratory cancers, which included 
cancer of the lungs, bronchus, larynx, and trachea were presumed 
to have resulted from exposure to herbicides such as Agent Orange 
and that, at that time, there was no additional information on 
Agent Orange exposure and pharynx and base of the tongue cancers.  

Dr. JB reiterated his opinion in a June 2007 examination report 
indicating that Dr. Carlson, the Veteran's physician, wrote a 
note stating that squamous cell carcinoma of the base of the 
tongue should be considered part of the respiratory tract because 
of reasons related to anatomic behavior of that area compared to 
other areas of the tongue.  The VA physician stated that while 
that opinion was interesting and appeared to have significant 
rationale, it was nonetheless speculation on Dr. Carlson's part.  
The physician noted that the "tumor registry of the Agent Orange 
program does not recognize the tongue in terms of causing cancer 
secondary to herbicide."  The physician stated that in his 
opinion, he "cannot state with any degree of certainty that the 
squamous cell carcinoma of the tongue [was] related to Agent 
Orange exposure."  

In addition to the three doctors discussed above,  Dr. JB, Dr. M, 
and Dr. KA, a fourth doctor, Dr. Terrance Grady (TG), has 
provided a lengthy discussion and opinion that weighs heavily 
against the Veteran's claim.  The October 2008 VHA opinion 
provided by Dr. TG, a hematology/oncology physician, discussed 
the Veteran's entire medical history in great detail.  The 
physician indicated that "it was his opinion that the Veteran's 
cancer of the base of the tongue [was] not causally related to 
his Agent Orange exposure by a 50 percent or greater 
probability."  The physician also stated that he felt that Dr. 
Carlson's opinion as to an anatomical relationship between the 
upper digestive tract and upper respiratory system by proximity, 
was speculation on his part.  The Board notes that the physician 
discussed the Veteran's medical history in great detail, 
discussed the opinion of Dr. Carlson, and provided a complete 
rationale for his opinion.  Additionally, the Board observes that 
the opinion provided by the VHA physician is consistent with all 
the medical opinions of record, excluding the opinion of Dr. 
Carlson.  Therefore, the Board finds that the October 2008 VHA 
opinion is the most probative in this matter.  See Wensch v. 
Principi, 15 Vet. App. 362 (2001).   

While it is significant that four different doctors, including 
two specialists in oncology and hematology and another from the 
Otorhinology Department, are in agreement that the Veteran's 
cancer is not related to service, the Board is not simply playing 
a numbers game here, scoring four doctors to one against the 
Veteran's claim.  Rather, the Board has considered the 
qualitative statements in the opinions and logically analyzed the 
assertions and conclusions.

Dr. Carlson's opinion rests on the fact that the location of the 
Veteran's cancer at the base of the tongue is adjacent to 
locations in the respiratory tract where a cancer would be 
presumed to be related to Agent Orange exposure.  He argues that 
since there is a medical association between Agent Orange 
exposure and cancer in latter, then there should be, and, in his 
view there is, an association between Agent Orange exposure and 
cancer in the former.  He essentially contends that carcinogens, 
be they tobacco or Agent Orange, passing over the base of the 
tongue and into the respiratory tract would cause cancer in both 
locations.  

The Board notes that Dr. Carson submitted multiple statements 
asserting what is summarized above.  In a May 2005 statement, Dr. 
Carlson indicated that the Veteran was exposed to Agent Orange 
during his military years in Vietnam and that he believed the 
exposure was a major etiologic factor in his cancer.  Dr. Carlson 
noted that the most important factor in cancers of the head, 
neck, larynx, and hypolarynx (including the tongue bases), 
particularly, was tobacco smoking.  Dr. Carlson stated that "as 
a result, tongue base cancers and larynx cancers should be 
regarded as distinctly possible results of Agent Orange".  Dr. 
Carlson further commented that "it [was] likely as not that 
exposure to Agent Orange during service in Vietnam be regarded as 
the cause of the cancer of the tongue base."  In another May 
2005 statement, Dr. Carlson stated that the Veteran's "cancer 
[was] more likely than not to be the result of Agent Orange 
exposure."  Further, in a February 2007 statement he noted that 
there was ample evidence that respiratory cancers were strongly 
associated with exposure to Agent Orange.  Dr. Carlson indicated 
that "it was [his] strong conviction that [the Veteran's] cancer 
should be accounted as a respiratory tract cancer, given the 
intermediate nature of tongue base cancers in general (. . . 
intermediate between pharyngeal and respiratory tract) and, 
particularly for him, the immediate proximity of his cancer to 
the airway itself.  Inspired carcinogens might be logically 
expected to accumulate along the glossoepiglottic fold by virtue 
of turbulent airflow, increasing the risk of cancer 
development."  In a subsequent November 2007 statement, Dr. 
Carlson commented that he believed the Veteran's tumor "[had] a 
reasonable likelihood of having been caused, at least in part, by 
his exposure to Agent Orange."  

Dr. TG goes to great lengths in his October 2008 medical opinion 
to explain precisely why the "proximity" argument offered by 
Dr. Carlson is not supported by medical evidence.  Dr. TG 
discussed the difference between the type of mucosa covering the 
upper digestive tract (including the base of the tongue) and that 
covering the upper respiratory system.  He discussed 
epidemiological data and noted that one cannot assume a 
relationship without the backing of a consensus opinion in the 
scientific community.  He referred to medical literature as well 
as national and international agencies that study relationships 
between cancer and exposure to what may be carcinogenic.  Dr. TG 
underlined the fact that there is no medical link found 
associating digestive system cancers to Agent Orange exposure and 
he thoroughly explained why Dr. Carlson's theory is speculative.  

The Board notes that even after reading the October 2008 medical 
opinion, Dr. Carlson does not dispute Dr. TG's account of the 
state of the medical community's consensus opinion on 
relationships between cancer and Agent Orange.  Rather, Dr. 
Carlson essentially only repeats earlier arguments as to why the 
line should move further to include the Veteran's cancer.  In a 
January 2009 statement, Dr. Carlson stated that it was his 
contention that the Veteran had no other risk factors for tongue 
base cancers and that by virtue of its location and proximity to 
the respiratory tract (his tumor was immediately adjacent to the 
epiglottis which was so designated), Agent Orange was a 
significant contributing etiologic factor in his cancer to a 
reasonable degree of medical certainty.  Dr. Carlson indicated 
that he stood by his previous arguments and conclusions which 
were outlined by the VHA physician.  Dr. Carlson remarked that 
smoking was a well recognized risk factor for tongue base cancer 
and that, indeed, it was by far the greatest risk factor.  Dr. 
Carlson indicated that since the exposure to smoke occurs as it 
passes the base of the tongue (and perhaps dissolved in 
secretions), inhaled carcinogens clearly contribute to tongue 
base cancer.  Dr. Carlson stated that to deny that inhaled Agent 
Orange would similarly affect the tongue base seemed to be a 
distinction without a difference.  Dr. Carlson commented that 
"[he] remained convinced that Agent Orange [was] the cause of 
[the Veteran's] cancer."   

In a May 2009 statement, Dr. Carlson specifically remarked that 
his opinions remained the same and were not speculative as 
suggested by the October 2008 VHA opinion from an oncologist, but 
were based upon sound medical practice, his treatment of the 
Veteran, and upon his expertise and specialty in those types of 
diseases.  Dr. Carlson stated that as he has written previously, 
the issue finally came down to a cancer in an area directly 
adjacent to the airway (please note that the initial computed 
tomography (CT) scan showed it to extend into the aryepiglottic 
fold, a part of the larynx) and which is therefore subject to the 
selfsame environmental carcinogens as the larynx itself, i.e., 
tobacco, Agent Orange, and the like.  Dr. Carlson commented that 
this view had been his refrain all along and that he remained 
convinced that "the [Veteran's] cancer [was] more likely than 
not the result of Agent Orange exposure."  Dr. Carlson also 
discussed the findings of the VHA physician and attempted to 
dispute the bases for the VHA physician's findings in detail.  
Specifically, Dr. Carlson stated that the VHA physician based his 
opinion on: (1) the AJCC classification; (2) the differences in 
histiology between airway mucosa and digestive track mucosa; and 
(3) the epidemiologic data.  

Dr. Carlson went on to try to discuss why these 3 bases were 
somehow insufficient.  The Board does not find this discussion 
persuasive.  As for point (1), the AJCC classification, Dr. 
Carlson stated merely that such classification may be a useful 
tool for handling large amounts of data for comparative purposes, 
it is less valuable in evaluating patients individually.   Though 
the Board agrees that individual evaluation is most valuable, and 
that unique findings regarding one individual may make broad and 
course general characterizations of less value, Dr. Carlson has 
not even attempted to explain why there is anything specific or 
unique about the Veteran's individual situation that would 
require one to rely less on the AJCC classification, or that 
would support an opinion that fights the current of the AJCC 
classification.  As for point (2) in Dr. Carlson's rebuttal to 
the October 2008 opinion, the differences in mucosa, Dr. Carlson 
discusses the similarities between types of tumors and treatment 
in both locations, but never attempts to overturn Dr. TG's 
fundamental bases - that there is a difference between the 
digestive tract and the respiratory tract because the different 
types of mucosa in each may afford different levels of 
protection.   As for point (3), the epidemiologic data, Dr. 
Carlson's argument is essentially that presumptions regarding 
associations between cancer and Agent Orange do not include 
cancer of the tongue because of a lack of information.  He 
contends simply that no study has ever proven that tongue cancer 
is NOT related to Agent Orange, and that he believes there is a 
relation.  This argument has obvious logical flaws and does not 
change the fact that studies are based on all available evidence.  
Dr. Carlson has not upset any of the three bases for the October 
2008 VA examiner's opinion.

Although exposure to Agent Orange is conceded due to the 
Veteran's service in Vietnam, his cancer of the tongue is not 
among the diseases listed as presumptively associated with Agent 
Orange exposure.  Thus, the Veteran is not entitled to service 
connection on a presumptive basis due to Agent Orange exposure.  
38 C.F.R. § 3.309(e).  The Veteran may, nonetheless, establish 
service connection if the evidence shows that his cancer of the 
tongue was, in fact, caused by exposure to Agent Orange or some 
other incident of service.  See Combee v. Brown, F.3d at 1039 
(Fed. Cir. 1994).  

Here, as discussed thoroughly above, the weight of the evidence 
is against a finding that cancer of the tongue is related to any 
aspect of service, including inservice exposure to Agent Orange.  
The medical opinions of four VA doctors weigh heavily in the 
Board's decision to deny the claim.  Of these four, the Board 
finds the opinion, and sound bases and rationale provided by the 
October 2008 VHA physician to be the most probative in this 
matter.  The only medical opinion contrary to the Board's 
conclusion is found in the multiple statements of record from Dr. 
Carlson.  As discussed above, Dr. Carlson's May 2009 statement 
did not undercut the bases behind, or the ultimate conclusion 
reached, in the October 2008 VHA opinion.  There are four 
physicians of record that conclude that the Veteran's cancer of 
the tongue was not related to his Agent Orange exposure, and only 
one physician, Dr. Carlson, who concludes the opposite.  

In weighing the evidence of record, the Board finds that the 
October 2008 opinion provided by the VHA physician, and 
essentially supported by the opinions of three other physicians 
of record, outweighs the opinion provided by Dr. Carlson in many 
statements of record.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Therefore, the Board finds that the weight of the evidence is 
against a finding that the Veteran's cancer of the tongue is 
related to any aspect of service, including Agent Orange.  

The Veteran has alleged in statements that his cancer of the 
tongue had its onset due to exposure to Agent Orange.  As a lay 
person, however, the Veteran is not competent to give a medical 
opinion on the diagnosis or etiology of a condition.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates that 
the Veteran's cancer of the tongue began many years after service 
and was not caused by any incident of service, including Agent 
Orange exposure.  The Board concludes that the Veteran's cancer 
of the tongue was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not apply, 
and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


[Continued on following page]



ORDER

Service connection for cancer of the tongue, to include as due to 
Agent Orange exposure, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


